DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-12, and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant filed correspondence dated 1/05/2022 was considered.  The Applicant claims an artificial intelligence apparatus mounted in a water dispensing apparatus, the artificial intelligence apparatus comprising: a sensing interface configured to obtain weight data of a container; an input interface configured to obtain first speech data; and one or more processors configured to: determine, using the weight data, whether the container is seated on a seating portion of the water dispensing apparatus; adjust a speech recognition sensitivity according to whether the container is seated on the seating portion; input the first speech data to a speech recognition model; and allow the water dispensing apparatus to perform a first water dispensing operation corresponding to first water dispensing information in response to the speech recognition model outputting the first water dispensing information based on the first speech data, wherein the speech recognition sensitivity includes a reception sensitivity of a microphone for obtaining speech data and a frequency spectral similarity between obtained speech data and stored data of the speech recognition model, wherein the one or more processors are further configured to set the speech recognition sensitivity to a value higher than the speech recognition sensitivity in a case where the container is not seated on the seating portion based on determining that the container is seated on the seating portion. Applicant arguments presented on pages 8 and 9 were considered. Applicant argues that Gardner et al., do not teach the claimed limitations of “…wherein the speech recognition sensitivity includes a reception sensitivity of a microphone for obtaining speech data and a frequency spectral similarity between obtained speech data and stored data of the speech recognition model, wherein the one or more processors are further configured to set the speech recognition sensitivity to a value higher than the speech recognition sensitivity in a case where the container is not seated on the seating portion based on determining that the container is seated on the seating portion.” Examiner agrees. With the amendment to the claims and upon consideration Applicant present arguments the outstanding prior art rejection of Gardner et al., is overcome. Claims 1-2, 5-12 and 15-20 are deemed allowable over cited prior art of record. The cited prior art of record alone or combination fails to fairly teach or disclose the claimed combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658